Case 19-00238   Doc 25   Filed 03/14/19 Entered 03/14/19 16:28:06   Desc Main
                           Document     Page 1 of 8
Case 19-00238   Doc 25   Filed 03/14/19 Entered 03/14/19 16:28:06   Desc Main
                           Document     Page 2 of 8
Case 19-00238   Doc 25   Filed 03/14/19 Entered 03/14/19 16:28:06   Desc Main
                           Document     Page 3 of 8
Case 19-00238   Doc 25   Filed 03/14/19 Entered 03/14/19 16:28:06   Desc Main
                           Document     Page 4 of 8
Case 19-00238   Doc 25   Filed 03/14/19 Entered 03/14/19 16:28:06   Desc Main
                           Document     Page 5 of 8
Case 19-00238   Doc 25   Filed 03/14/19 Entered 03/14/19 16:28:06   Desc Main
                           Document     Page 6 of 8
Case 19-00238   Doc 25   Filed 03/14/19 Entered 03/14/19 16:28:06   Desc Main
                           Document     Page 7 of 8
Case 19-00238   Doc 25   Filed 03/14/19 Entered 03/14/19 16:28:06   Desc Main
                           Document     Page 8 of 8
